Title: [From Thomas Jefferson to Ralph Izard, 12 March 1784]
From: Jefferson, Thomas
To: Izard, Ralph


[Annapolis, 12 Mch. 1784. Entry in SJL reads: “Ralph Izzard. European news—ratification treaty—state of Congr.—S. Carola. will be unrepresented—adjourn in May—no accomodations Annap.—meet in Nov. at Philada. or Trenton—Committee of states sit at Philada.—cession of Virga.—encourage S.C. west of Tug[aloo].” Not found. The Tugaloo and Keowee rivers unite to form the Savannah; on the South Carolina cession of territory west of the Tugaloo in 1787 (which turned out to be a cession of non-existent territory), see Paullin, Atlas of the Historical Geography of the United States, 34–5, and Plate 47B; on Izard’s attitude on the Virginia cession, see Burnett, Letters of Members, vii, No. 526, note 4, and also TJ to Harrison, 3 Mch. 1784.]
